[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACT BY FACT-FINDER
Pursuant to Practice Book 546B et seq. and 434, the following findings of fact are respectfully submitted to the Court for review pursuant to 546J:
    1. The parties hereto consented to fact-finding procedures and to the fact-finder. CT Page 3744
    2. The Court entered a judgment of default against the Defendant for failure to appear after notice of hearing.
    3. The Plaintiff paid to the Defendant $3,000.00 as security deposit on a sub-lease for premises known as 18 Asylum Street, Hartford, Connecticut.
    4. The sub-lease was never effectuated, and the Plaintiff was and is entitled to a return of the $3,000.00 deposit.
    5. The Plaintiff requested and demanded that the $3,000.00 be returned to the Plaintiff.
    6. The Defendant refused, failed and neglected to return the $3,000.00.
    7. The ultimate finding of fact is that the Plaintiff is entitled to payment by the Defendant of $3,000.00.
    8. It is further found that the Plaintiff is entitled to interest at the legal rate from the date of the check, June 20, 1989, until payment by the Defendant.
    9. It is further found that costs of record should be paid to the Plaintiff by the Defendant.
The fact-finder, therefore, requests that the Court render judgment in accordance with the above finding of facts pursuant to Practice Book 546J.
Dated at Hartford, Connecticut this 25th day of April, 1991.
John F. McKenna Fact-Finder
CERTIFICATION
This is to certify that a copy of the foregoing was mailed this 25th day of April, 1991 to John J. Woodcock, III, P.O. Box 684, South Windsor, CT 06074  and Barbara E. Gardner, 147 Charter Oak Avenue, Hartford, CT 06106.
John F. McKenna Fact-finder CT Page 3745